  PLEASE CAREFULLY REVIEW THIS OBJECTION AND THE ATTACHMENTS
HERETO TO DETERMINE WHETHER THIS OBJECTION AFFECTS YOUR CLAIM.

                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

                                                          Chapter 11
    In re:
                                                          Case No. 20-11568 (KBO)
    RS FIT NW LLC,
                                                          Objection Deadline:
                             Reorganized Debtor.    1     June 8, 2021 at 4:00 p.m. (ET)

                                                          Hearing Date:
                                                          June 22, 2021 at 10:00 a.m. (ET)




                      NOTICE OF OMNIBUS OBJECTION AND HEARING

             PLEASE TAKE NOTICE that, on May 21, 2021, the above-captioned reorganized

debtor in this chapter 11 case (the “Reorganized Debtor”) and All Day Holdings LLC (together

with the Reorganized Debtor, the “Reorganized Company”) filed the Reorganized Company’s

Ninth (Substantive) Omnibus Objection to Reclassify Certain Misclassified Claims (the

“Objection”) with the United States Bankruptcy Court for the District of Delaware (the “Court”).

Substantive rights may be affected. Your claim(s) may be reclassified as a result of the

Objection. Therefore, you should read the attached Objection carefully.

             PLEASE TAKE FURTHER NOTICE THAT YOUR RIGHTS MAY BE

AFFECTED BY THE OBJECTION AND BY ANY FURTHER CLAIM OBJECTION

THAT MAY BE FILED BY THE REORGANIZED COMPANY OR OTHERWISE. THE

RELIEF SOUGHT HEREIN IS WITHOUT PREJUDICE TO THE REORGANIZED

1
      The Reorganized Debtor in this chapter 11 case, along with the last four digits of the Reorganized Debtor’s
      federal tax identification number, as applicable, is RS FIT NW LLC (9372). By order dated March 16, 2021
      [RS FIT Docket No. 7], the remaining debtor affiliates’ (the “Reorganized Debtors”) chapter 11 cases were
      closed. The Reorganized Debtors’ corporate headquarters and service address is 24 Hour Fitness USA, Inc.,
      1265 Laurel Tree Lane, Carlsbad, CA 92011.




DOCS_DE:234526.1 00162/001
COMPANY’S RIGHT TO PURSUE FURTHER OBJECTIONS AGAINST YOUR

CLAIM(S) SUBJECT TO THE OBJECTION IN ACCORDANCE WITH APPLICABLE

LAW AND APPLICABLE ORDERS OF THE BANKRUPTCY COURT.

        PLEASE TAKE FURTHER NOTICE that if the holder of a claim is the subject of the

Objection and wishes to respond to the Objection, the holder must file a written response with:

(i) Office of the Clerk of the United States Bankruptcy Court for the District of Delaware, 824

North Market Street, 3rd Floor, Wilmington, Delaware 19801; (ii) Ropes & Gray LLP, 1211

Avenue of the Americas, New York, New York 10036 (Attn:                Ryan Preston Dahl, Esq.

(ryan.dahl@ropesgray.com), Emily Kehoe (emily.kehoe@ropesgray.com) and Lindsay Lersner

(lindsay.lersner@ropesgray.com); and (iii) Pachulski Stang Ziehl & Jones LLP, 919 North

Market Street, 17th Floor, P.O. Box 8705 (Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com);

and Peter J. Keane, Esq. (pkeane@pszjlaw.com)); so as to be received on or before June 8, 2021

at 4:00 p.m. (prevailing Eastern Time).

        PLEASE TAKE FURTHER NOTICE that responses to the Objection must contain, at

minimum, the following: (a) a caption setting forth the name of the Bankruptcy Court, the above

referenced case number, or remaining case number (as applicable), and the title of the Objection

to which the response is directed; (b) the name of the claimant, his/her/its claim number, and a

description of the basis for the amount of the claim; (c) the specific factual basis and supporting

legal argument upon which the claimant will rely in opposing this Objection; (d) any supporting

documentation, to the extent it was not included with the Proof of Claim previously filed with

the clerk or claims agent, upon which the claimant will rely to support the basis for and amounts

asserted in the Proof of Claim; and (e) the name, address, email address, telephone number, and

fax number of the person(s) (which may be the claimant or the claimant’s legal representative)




                                                2
DOCS_DE:234526.1 00162/001
with whom counsel for the Reorganized Company should communicate with respect to the claim

or the Objection and who possesses authority to reconcile, settle, or otherwise resolve the

Objection to the disputed claim on behalf of the claimant.

        PLEASE TAKE FURTHER NOTICE that if no response to the Objection is timely

filed and received in accordance with the above procedures, an order may be entered sustaining

the Objection without further notice or a hearing. If a response is properly filed, served and

received in accordance with the above procedures and such response is not resolved, a hearing to

consider such response and the Objection will be held before the Honorable Karen B. Owens at

the Court, 824 North Market Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801 on

June 22, 2021 at 10:00 a.m. (Prevailing Eastern Time). Only a response made in writing and

timely filed and received will be considered by the Court at the Hearing.

        IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE

BANKRUPTCY COURT MAY SUSTAIN THE OBJECTION WITHOUT FURTHER

NOTICE OR HEARING.




                                                3
DOCS_DE:234526.1 00162/001
Dated: May 21, 2021           PACHULSKI STANG ZIEHL & JONES LLP
       Wilmington, Delaware

                              /s/ Peter J. Keane
                              Laura Davis Jones (DE Bar No. 2436)
                              Timothy P. Cairns (DE Bar No. 4228)
                              Peter J. Keane (DE Bar No. 5503)
                              919 North Market Street, 17th Floor
                              P.O. Box 8705
                              Wilmington, Delaware 19899-8705 (Courier 19801)
                              Telephone: (302) 652-4100
                              Facsimile: (302) 652-4400

                              -and-

                              ROPES & GRAY LLP
                              Ryan Preston Dahl (admitted pro hac vice)
                              Emily Kehoe (admitted pro hac vice)
                              Lindsay Lersner (admitted pro hac vice)
                              1211 Avenue of the Americas
                              New York, New York 10036
                              Telephone: (212) 596-9000
                              Facsimile: (212) 596-9090
                              Attorneys for the Reorganized Company




                                 4
DOCS_DE:234526.1 00162/001
